Citation Nr: 1109130	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  07-24 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for sleep apnea (claimed as secondary to duodenitis with hiatal hernia with reflux).

2. Entitlement to an increased evaluation for duodenitis with hiatal hernia with reflux, currently rated as 20 percent disabling.

3. Entitlement to an increased evaluation for hemorrhoids, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from October 1972 to October 1976.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2007 rating decision of the No. Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO).

In June 2008, the appellant testified at the RO before the undersigned Acting Veterans Law Judge (VLJ).  At that time, he submitted additional evidence with a waiver of consideration by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (referral of additional evidence to the AOJ is not necessary if procedural right is waived by the appellant or his representative).

In September 2008, the Board remanded this case for further evidentiary development.  The development has been completed and the case returned to the Board for disposition.

The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Duodenitis with hiatal hernia with reflux is currently manifested by symptoms of reflux and retrosternal burning that responds well to medication, absent anemia or weight loss due to gastric symptoms or incapacitation, and without vomiting, hematemesis, or melena.
2.  Hemorrhoids are manifested by internal and external hemorrhoids with bleeding, and without secondary anemia or fissures.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation greater than 20 percent for duodenitis with hiatal hernia with reflux are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.16, 4.114, Diagnostic Code 7305 (2010).

2.  The schedular criteria for an evaluation greater than 10 percent for hemorrhoids are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.16, 4.114, Diagnostic Code 7336 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes obligations on VA in terms of its duty to notify and assist claimants.  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the claimant of any information and evidence not of record that (1) is necessary to substantiate the claim as to all five elements of the service connection claim (including degree of disability and effective date of disability (See Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006)); (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. § 3.159(b).  Notice should be provided at the time that VA receives a completed or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) at 119 (2004).  This timing requirement applies equally to the initial-disability-rating and effective-date elements of a service connection claim.  Dingess/Hartman, supra.

VA's duty to notify has been satisfied.  VA sent to the appellant a VCAA letter dated December 2006.  This letter essentially complied with statutory notice requirements as outlined above.  VA notified the appellant of the evidence obtained, the evidence VA was responsible for obtaining, and the evidence necessary to establish entitlement to the benefits sought including the types of evidence that would assist in this matter.  At this time, VA also notified the appellant of the disability rating and effective date elements of his claim.  It is noted that the December 2006 VCAA letter was issued prior to the initial adverse adjudication.

The present case involves claims for increase.  It is noted that, in a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VA's notification of the disability rating elements of the claim satisfies this generic notice requirement.

VA has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pertinent private and VA treatment records have been associated with the claims folder.

VA afforded the appellant an opportunity to appear for a hearing.  The appellant testified before the undersigned VLJ in June 2008.  A copy of the transcript is associated with the claims file.  The VLJ suggested the submission of additional medical evidence showing treatment or increased symptoms, such as anemia.  The actions of the VLJ supplemented VCAA and complied with 38 C.F.R. § 3.103.

Additionally, VA afforded the appellant examinations in January 2007 and March 2009.  The most recent VA examination is adequate as it reflects a pertinent medical history, review of the documented medical history, pertinent clinical findings, and a diagnosis.  The adequacy of this examination has not been challenged by either the appellant or his representative.

The Board finds that there is no indication that there is any additional relevant evidence to be obtained either by the VA or by the appellant, and there is no other specific evidence to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly require the Secretary to notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Claims for Increase

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history. 38 C.F.R. § 4.1.

Factual Background

The RO granted service connection for duodenitis with hiatal hernia and hemorrhoids in an April 1986 rating decision, with an initial evaluation of 10 percent for duodenitis with hiatal hernia and a noncompensable evaluation for hemorrhoids.  In June 1987, the RO reclassified the duodenitis disability as duodenitis with hiatal hernia with reflux and granted a 20 percent evaluation.  The noncompensable evaluation for hemorrhoids was continued at that time.  In an October 1991 rating decision, the RO granted a 10 percent evaluation for hemorrhoids.

The appellant reported at his January 1997 VA examination the lack of an active duodenal ulcer.  An upper gastrointestinal (UGI) series conducted at that time confirmed this.  A UGI series conducted in April 2002 showed small hiatal hernia with minimal reflux.  A UGI series conducted in June 2004 reflect a small hiatal perineum and pylorus spasm.

Report of VA examination dated June 2005 reflects complaints of continued bloating and pyrosis lasting all day.  Eating provides about 30 minutes of relief before symptoms recur.  He takes ranitidine, 300 mg daily, and uses antacids periodically.  The appellant denied nausea, vomiting, or change in bowel movements.  He denied episodes of hematemesis or melena.  He provided no history of anemia or sustained weight loss.  The appellant reported that his weight may fluctuate up or down 10 to 15 pounds but that there was no trend in any direction.  The appellant denied incapacitating episodes lasting 10 or more days in the past year.  Physical examination revealed active bowel sounds, no enlargement of the liver or spleen by palpation, no masses, and mild tenderness across the lower abdomen.  The diagnosis was duodenitis with hiatal hernia with reflux.  It was noted that an upper GI series in June 2004 showed a small hiatal perineum and probable slight narrowing at the distal esophagus, along with pylorus spasm with some delay in emptying of stomach.

In October 2006, the appellant requested an increased rating.

Report of VA examination dated June 2007 reflects a narrative history.  The appellant denied history of hematemesis or melena, required transfusion, recurrent nausea, or vomiting.  He complained of symptoms of reflux and retrosternal burning.  He treats with omeprazole, 20 mg daily.  He reported that his medication did a very good job of controlling his symptoms.  The appellant also complained of hemorrhoids.  He reported bleeding with almost every bowel movement.  He reported using stool softeners and that his bowel movements were not particularly hard, but he had some bleeding on toilet tissue.  The appellant treats with Preparation H.  Physical examination revealed a soft abdomen, no upper abdominal tenderness or discomfort, and normal bowel sounds.  Two external hemorrhoidal tags were found.  Two internal hemorrhoids were found with some excoriation and a small spot of blood present.  The diagnoses were hiatal hernia with reflux esophagitis status post duodenal ulcer, symptoms controlled with omeprazole; and internal and external rectal hemorrhoids with symptoms poorly controlled.

VA treatment records were obtained dated 1997 to 2009.  These records reflect that the appellant had a cerebral vascular accident in 2003.  He was provided nutritional and diet instruction in May 2003 along with a dysphagia consult.  A September 2004 treatment note reflects that the abdomen was soft and nontender with positive bowel sounds.  The assessment was GERD, peptic ulcer disease stable with treatment.  He was advised to discontinue tobacco, have regular meals, walk, and exercise.  In May 2005, the assessment was peptic ulcer disease, hiatal hernia symptoms with erratic eating habits.  In February 2006, the appellant complained of a pressure sensation in his right upper abdomen, usually at night when he is sitting at his computer.  He can rub it and it feels better.  Objectively, the examiner described the appellant as overweight.  His weight was 199 pounds.  Current labs showed a low hemocrit.  The assessment included hiatal hernia, "perhaps related to his current sensation of pressure in his right upper abdomen.  There was no assessment for anemia.  In October 2006, the appellant reported nocturnal GERD (gastroesophageal reflux disease).  On follow-up for laparoscopic cholecystectomy in April 2007, the appellant reported that he was still having some GI symptoms.  The plan was to add ranitidine back to his omeprazole.  His weight was 205 pounds.  In June 2007, during sleep apnea treatment, the appellant was described as mildly obese.  In July 2007, the appellant presented without an appointment for medications to include "something for GERD."  His weight was 191.4 pounds.
In January 2008, the appellant's weight was 190 pounds and he was advised to lose weight.  At this time, he reported that his stomach was doing okay.  On routine follow-up in July 2008, the appellant reported increased stomach pain since he stopped taking ranitidine.  The examiner advised him to resume taking the H2 blocker.  By history, he had anemia.  The appellant reported that he sits on the toilet for 30 minutes and his bowels move daily.  He complained of hemorrhoids.  Modified habits were advised, to include eating more prunes, and he was encouraged to maintain a healthy weight.  In January 2009, his weight was 183.5 pounds.

Private medical records dated 2003 to 2008 were obtained.  These records show no hemorrhoid complaints or treatment.  These records do not include a diagnosis for anemia or weight loss related to gastric problems.  The appellant's weight was recorded as 195 pounds in August 2004.  A note dated February 2005 reflects mild mid-epigastric tenderness.  The assessment was GERD.  His weight was 191.5 pounds.  In November 2006, his weight was 201 pounds.  A December 2006 laboratory report shows that blood test results were within normal limits.  A note dated January 2007 reflects positive bowel sounds and mild epigastric tenderness.  The assessment was peptic ulcer disease.  In February 2007, his weight was 210 pounds.  In March 2007, radiology report reflects a diagnosis for post prandial abdominal distention, GERD, and peptic ulcer.  Ultrasound showed cholelithiasis; no gallbladder wall thickening is seen; and left renal cyst.  In August 2007, the appellant reported continued problems with GERD, and history of peptic ulcer disease, and hiatal hernia.  It was noted that his current treatment regiment included Zantac and omeprazole.  His weight was 186 pounds.  The appellant denied aggravating factors, and indicated that it flares easily and randomly.  He denied excess on/off diarrhea.  The rest of the systems were within normal limits.  Laboratory reports dated November 2007 reflect a result below the lower limit for hemoglobin, hemocrit, and red cell count. 

In June 2008, the appellant testified that, regarding his duodenitis with hiatal hernia and reflux, he had abnormal red blood cell count, weight loss, fluctuating weight, and incapacitating episodes.  He indicated taking Prevacid and other medication.  On the matter of hemorrhoids, he testified that he used stool softener and had significant hemorrhoids with persistent bleeding and anemia.

In October 2008, the appellant reported that his private medical records show that he has anemia, weight loss, and shoulder pain related to his service-connected epigastric disorder.

Report of VA examination dated March 2009 reflects that the claims file was reviewed and that the examiner obtained a narrative history from the appellant.  The appellant complained of reflux symptoms of pyrosis and regurgitation 1-2 times month now controlled with omeprazole and ranitidine.  It was noted that UGIs have not shown any motility disorder, but rather only mild reflux and a small hiatal hernia.  Also, the appellant complained of hemorrhoids with wipe bleeding and some blood on toilet paper.  The examiner reported that bleeding has not required blood transfusion or caused him to be anemic.  The examiner noted that the appellant's weight in 2007 was 186 pounds and now was 194, "so he has not lost weight due to gastroesophageal reflux or regurgitation events."  There was no vomiting, weight loss, hematemesis, melena, or anemia was found.  By history, the appellant has had no rectal fissure.  On physical examination, the abdomen had minimal tenderness in the epigastrium.  The liver and spleen were not enlarged.  Bowel sounds were active.  The rectum and anus revealed hemorrhoid tags.  No internal hemorrhoids were seen.  There were no rectal masses, fissure, blood, or abnormalities found.  The impression was duodenal ulcer, hiatal hernia with gastroesophageal reflux, and mixed internal and external hemorrhoids.  A CBC was performed.  The laboratory results were associated with examination report and reviewed by the examiner.  The examiner commented that the CBC was normal and that the findings-showing low (below reference range) red blood cell, hemoglobin, and hemocrit results-do not reflect iron loss, blood loss, or anemia.

1.  Duodenitis with Hiatal Hernia with Reflux 

The RO has rated the appellant's duodenitis with hiatal hernia with reflux by analogy to duodenal ulcer under Diagnostic Code 7305 at the 20 percent disability level.  Moderate duodenal ulcer, with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration, or with continuous moderate manifestations, warrants a 20 percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 7305.  Moderately severe duodenal ulcer, which is less than severe but with impairment of health, manifested by anemia and weight loss, or with recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year, warrants a 40 percent evaluation.  Id.  Severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health, warrants a 60 percent evaluation.  Id.

Under Diagnostic Code 7346 for hiatal hernia, where hiatal hernia is manifested by symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health, a 60 percent evaluation is warranted.  38 C.F.R. Part 4, Diagnostic Code 7346 (1998).  Where there are symptoms of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, a 30 percent evaluation is warranted.  Id.

After having reviewed the evidence, the Board concludes that the preponderance of the evidence is against an evaluation in excess of 20 percent for duodenitis with hiatal hernia with reflux.

An evaluation in excess of 20 percent is not warranted under Diagnostic Code 7305 because anemia and weight loss due to GI symptoms is not shown, and because there have been no recurrent incapacitating episodes.   Report of VA examination dated June 2005 shows no anemia or weight loss due to GI symptoms.  At that time, the appellant reported normal weight changes both up and down, and he specifically denied incapacitating episodes.  Similarly, report of VA examination dated June 2007 shows no complaints or findings for anemia or weight loss due to GI symptoms, or incapacitating episodes.  At this examination, the appellant reported that his symptoms were reflux and retrosternal burning, which his medication controlled very well.  VA treatment and private medical records show no findings for anemia or weight loss due to GI symptoms.  In 2006, the appellant, at 199 pounds, was described as overweight during VA treatment.  While the appellant provided a history of anemia during a 2008 VA outpatient visit, there are no diagnoses of record for anemia.  Lastly, the most recent VA examination dated March 2009 shows no anemia or weight loss due to GI symptoms, and no complaints or findings for incapacitating episodes.

The appellant argues that the abnormal laboratory findings of record (i.e. low hemoglobin, hemocrit and red blood cells) show that he is anemic.  To the extent that the appellant avers that he has anemia or is anemic, the Board finds that he is not competent because this is a medical diagnosis that is not susceptible to lay observation.  The appellant as a layman lacks the requisite medical expertise to interpret the laboratory findings and make a medical diagnosis on this matter.  Jandreau v. Nicholson, 492 F.3d 1372 (20007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Therefore, his opinion that he is anemic has no probative value.

The Board acknowledges that the blood tests show laboratory results below the established normal thresholds for hemoglobin, hemocrit and red blood cell count.  However, none of the physicians treating the appellant or evaluating him have interpreted this as showing anemia.  Furthermore, on the most recent VA examination in 2008, the examiner specifically stated that the lower than normal results did not reflect the presence of iron loss, blood loss, or anemia.  The Board finds that the opinion of the VA examiner is both competent and credible, as he is qualified through education, training, and experience to offer a medical diagnosis.  38 C.F.R. § 3.159(a).  Moreover, the Board finds that the VA examiner's opinion is more probative than the appellant's unsubstantiated medical opinion given the VA examiner's medical expertise and knowledge.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the credibility and weight attached to opinions are within the province of the Board as adjudicators).  See also Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative value of a medical opinion is based on the scope of examination, relative merits of expert's qualifications, and analytical findings).

Although the appellant has reported more epigastric burning, he has not reported episodes which are incapacitating.  He has consistently denied nausea and vomiting.  The appellant reported in January 2007 that his reflux symptoms were controlled by omeprazole.  Moderately severe duodenal ulcer with impairment of health manifested by anemia and weight loss or with current incapacitating episodes averaging 10 days or more in during for at least four or more times a year is not shown by either the lay or medical evidence of record.  See 38 C.F.R. Part 4, Diagnostic Code 7305.

The Board finds the appellant's report of weight loss associated with GI symptoms to be exaggerated.  The appellant is competent to report weight loss.  38 C.F.R. § 3.159(a)(2).  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  However, to the extent that he reports weight loss due to GI symptoms, he is not credible.  The record shows that the appellant's weight fluctuates and that his weight has been in the overweight range during the course of this appeal.  His physicians have recommended weight loss.  The appellant did not report weight loss due to GI symptoms, such as vomiting, during any of his treatment visits for his GI disorder.  The medical evidence does not show that the appellant sustained weight loss due to his GI disorder, and shows that he consistently denied vomiting.  Therefore, although the appellant reported regurgitation on his most recent VA examination, the Board finds that the weight loss shown in the record is not a symptom associated with GI disability.  Because the appellant is not credible in this matter, his report of weight loss related to GI symptoms has no probative value.

On careful review of the record, the Board finds that the appellant's constellation of GI symptoms does not more nearly reflect the criteria for an increased rating under Diagnostic Code 7305.  The appellant's symptoms do not include anemia or weight loss due to GI symptoms; his symptoms do not include periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  Therefore, the Board finds no basis upon which to award a rating in excess of 20 percent under Diagnostic Code 7305.  See 38 C.F.R. § 4.114, Diagnostic Code 7305 (Ulcer, duodenal).

The Board has further considered whether a higher rating is warranted under Diagnostic Code 7346 (Hernia, hiatal).  Treatment records shows as follows.  In June 2005, the appellant reported all-day pyrosis.  In February 2005 and November 2006, the appellant reported mild mid-epigastric tenderness.  In February 2006, he reported a pressure sensation in his right upper abdomen, usually at night, which feels better with rubbing the area.  In June 2007, the appellant reported symptoms of reflux and retrosternal burning.  In August 2007, he reported that his GERD flared easily and randomly.  In 2008, the appellant reported increased stomach pain since he stopped taking ranitidine---he was advised to restart the medication.  In 2009, he reported pyrosis and regurgitation occurring 1-2 times a month that was controlled by medication-omeprazole and ranitidine.  There was minimal tenderness of the epigastric area at this time.  It is noted that in a 2008 statement to VA the appellant reported that he had anemia, weight loss, and shoulder pain related to his epigastric condition.

The record shows that the appellant denied vomiting on VA examinations in June 2005, June 2007.  VA and private medical records dated since 2005 are silent for vomiting, anemia, and weight loss due to GI symptoms.  These records further show no hematemesis or melena.  There is no history of gastrointestinal bleeding.
The Board finds that the weight of the evidence is against a rating in excess of 20 percent under Diagnostic Code 7346 because symptoms of recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal or arm or shoulder pain productive of considerable impairment of health is not shown, and the constellation of symptoms presented do not more nearly approximate this criteria.  See 38 C.F.R. Part 4, 4.7. Diagnostic Code 7346 (emphasis added).

Anemia has never been diagnosed by a medical professional, as discussed above.  See id.  Regarding weight, the appellant reported in June 2005 that his weight normally fluctuated 10 to 15 pounds and he denied incapacitating episodes lasting 10 or more days in the past year.  Treatment records show that the appellant's weight fluctuated during the appeal period and that he was regarded as mildly obese, and advised to lose weight.  Weight loss related to GI symptoms is not shown.  As explained above, the appellant is not credible on this matter and his statement of weight loss related to epigastric symptoms is without probative value.

The Board observes that, in February 2008, the appellant reported to VA that he had shoulder pain related to his epigastric symptoms.  The appellant is competent to report this symptom.  Layno, supra.  However, the Board finds that he is not credible in view of the absence of any documented complaints for such when seeking treatment and when undergoing VA examination.  Reports of VA examination dated June 2005, June 2007, and March 2009 reflect no shoulder complaints when giving the examiner a history and narrative of current symptoms.  Similarly, VA and private treatment records reflect no complaints for shoulder pain related to the appellant's epigastric disorder.  Accordingly, the Board finds that the report of shoulder pain has diminished probative value.

The appellant is competent to report his symptoms; however, to the extent that he has stated that his duodenitis with hiatal hernia with reflux is worse than the current evaluation contemplates, the medical findings do not support his contentions for a higher evaluation.  The Board has addressed the appellant's credibility above.  It finds that the appellant's statements of anemia, weight loss due to GI symptoms, and shoulder pain to be incredible.  The Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals than to the appellant's statements, even if sworn, in support of a claim for monetary benefits.  The preponderance of the evidence is against his claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b).

The Board has considered whether a staged rating is warranted.  In this case, a staged rating is not warranted because the disability has remained essentially the same throughout the appeal period and at no time met any criteria for a rating greater than the currently assigned 20 percent rating.  See Fenderson and Hart, supra.

2.  Hemorrhoids 

The appellant's hemorrhoids are rated under Diagnostic Code 7336, which provides that mild or moderate hemorrhoids warrant a noncompensable disability rating.  A 10 percent disability rating is warranted when there is evidence of hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences. For the maximum 20 percent disability rating to be assigned, the evidence must show persistent bleeding and secondary anemia, or fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

In Tatum v. Shinseki, 23 Vet. App. 152 (2009), the Court indicated that except where a diagnostic code uses "successive rating criteria," if there is a question as to which disability rating most accurately reflects a claimant's disability picture, the Board must discuss whether the effects of the claimant's disability warrants a higher rating under 38 C.F.R. § 4.7, irrespective of formal rules of construction.  Id. at 155-156.  Diagnostic Code 7336 does not employ successive rating criteria; instead it is possible to have all of the criteria for a 20 percent rating without any of the requirements for a 10 percent rating.  Id. at 156.

In this case, the appellant has hemorrhoids with some bleeding, but without secondary anemia or fissures.  Report of VA examination dated March 2009 reflects that the appellant does not have anemia.  There is no diagnosis of record for anemia.  As discussed above, the appellant is not competent to diagnose anemia and his report of anemia lacks probative value.  Also, the evidence shows no complaints or findings for fissures.  Accordingly, the criteria for an increased rating for hemorrhoids under Diagnostic Code 7336 are not met.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.

The Board has considered the potential application of additional diagnostic codes, but finds no applicable schedular criteria which could potentially provide a higher rating.  Notably, there is no evidence of impaired sphincter control or fecal leakage, rectal prolapse, stricture of the rectum or anus, or fistula.  As such, the criteria of Diagnostic Codes 7332 through 7335 do not apply.

The Board finds that a staged rating is not warranted as the appellant's hemorrhoid condition has remained essentially the same throughout the appeal period, and has not met the criteria for a higher evaluation at any time during the appeal period.  See Fenderson and Hart, supra.

Extraschedular Consideration

The Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the record reflects the appellant has not required frequent hospitalizations for the disabilities adjudicated herein, and that the manifestations of the disabilities here are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment for the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order.


ORDER

An increased rating for duodenitis with hiatal hernia with reflux is denied.

An increased rating for hemorrhoids is denied.



REMAND

The appellant seeks service connection for sleep apnea.  Testimony and statements from the appellant suggest that sleep apnea is caused by service connected duodenitis with hiatal hernia and reflux, or that sleep apnea is aggravated by this service-connected disorder.

Although an opinion on whether sleep apnea is due to service-connected disability has been provided, the Board observes that this opinion does not address the internet evidence showing a relationship between sleep apnea and acid reflux, which the appellant believes establishes entitlement to the benefit sought.  In fact, the examiner states that there is no medical basis for duodenitis with hiatal hernia or reflux to lead to obstructive sleep apnea.  The medical opinion is incomplete.

Additionally, the medical opinion does not address the theory of aggravation.  A medical opinion on the theory of aggravation is necessary for a decision in this case.  38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).  It is noted that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  This includes any increase in disability (aggravation).  The Court has specifically held that service connection can be granted for disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided with VCAA notice of the evidence and information necessary to establish a claim based on secondary service connection.

2.  The March 2009 VA examination report should be returned to the examiner to address the internet medical evidence provided by the appellant on the relationship between sleep apnea and acid reflux, and then indicate whether it is likely, as likely as not, or not likely that sleep apnea is due to service-connected duodenitis with hiatal hernia with acid reflux.  Also, the examiner should provide an opinion on whether the appellant's service-connected duodenitis with hiatal hernia with reflux or hemorrhoids aggravates his obstructive sleep apnea.  The examiner must provide a complete rationale for all opinions.  The claims folder must be available for review.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record. If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


